Opinion filed August 25, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-20-00266-CR
                                    __________

                MIGUEL ANGEL FIERRO, JR., Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                              Taylor County, Texas
                         Trial Court Cause No. 28390A


                      MEMORAND UM OPI NI ON
      Miguel Angel Fierro, Jr., Appellant, was arrested after methamphetamine and
marihuana were found in his possession during the course of a traffic stop for failure
to signal before turning. Appellant moved to suppress any evidence recovered
during the stop on the basis that it was obtained in violation of his right against
unreasonable searches and seizures. See U.S. CONST. amend. IV. The trial court
largely denied Appellant’s motion. Pursuant to a plea agreement, Appellant then
pled guilty to knowingly possessing more than four but less than 200 grams of
methamphetamine with intent to deliver, a first-degree felony. TEX. HEALTH &
SAFETY CODE ANN. § 481.112(a), (d) (West 2017).              The trial court assessed
punishment at confinement for seventeen years in the Institutional Division of the
Texas Department of Criminal Justice (TDCJID).
      Appellant argues that the trial court abused its discretion when it denied his
motion to suppress because the marihuana and methamphetamine were only
discovered after the detaining officer had unduly prolonged the traffic stop beyond
what was reasonably necessary to accomplish the mission of the traffic stop—i.e.,
issuing a citation or warning for a minor traffic violation. We modify and affirm.
                                      Background
      In the early morning of January 5, 2019, Officer Jacob Wooden of the Abilene
Police Department observed two vehicles driving closely together. Based on his
training and prior experience, Officer Wooden knew that individuals transporting
controlled substances often travel in separate vehicles so that, in the event of a police
pursuit, the officers’ attention might be diverted away from the vehicle carrying
controlled substances and onto the empty “bait car.” Officer Wooden followed the
two vehicles until they parted ways, at which point he initiated a traffic stop of
Appellant’s vehicle for failure to signal before making a left turn. See TEX. TRANSP.
CODE ANN. § 545.104(a)–(b) (West 2011).
      Appellant was in the driver’s seat, accompanied only by his wife, who was in
the front passenger seat. Officer Wooden approached the vehicle on the passenger
side, collected their identifications, and then promptly returned to his patrol unit “to
do routine computer checks” including previous criminal charges using Texas law
enforcement databases.      The search confirmed that neither occupant had any


                                           2
outstanding arrest warrants. Officer Wooden conveyed this information to his
backup officer and further commented to her that neither of the occupants “seem like
dopers.” However, Officer Wooden recognized Appellant as the suspect in a robbery
he had investigated. In the course of his computer search, Officer Wooden also
discovered that Appellant had prior offenses— possession of a controlled substance
and an assault charge. After this “piqued [his] attention,” Officer Wooden said: “He
doesn’t have any warrants, [but] I’m going to get him out and talk to him [and] see
what we can figure out.”
      As soon as Officer Wooden reapproached Appellant’s vehicle, this time on the
driver’s side, he observed a plastic baggie, which Appellant handed over upon
request.   Officer Wooden testified at the suppression hearing that, when he
approached Appellant’s vehicle the second time, he immediately smelled a strong
odor of marihuana and that, when Appellant gave him the plastic baggie, he could
smell an odor of marihuana on it. Upon smelling the odor of marihuana, Officer
Wooden ordered Appellant to exit the vehicle. He advised Appellant that he could
smell marihuana and asked Appellant where it was. Appellant denied having any
marihuana on his person. Appellant was eventually handcuffed after failing to
comply with Officer Wooden’s instructions to keep his hands out of his pockets and
to throw away his cigarette. Officer Wooden testified that Appellant was not under
arrest at this point, but rather was handcuffed as a safety precaution while Officer
Wooden continued to investigate his suspicion that Appellant had marihuana in his
possession.
      During a search of Appellant’s person, Officer Wooden discovered a bag of
marihuana in Appellant’s back pocket.        Further search uncovered a bag of
methamphetamine in Appellant’s underpants and $633 in his wallet. After having




                                         3
been Mirandized1 by Officer Wooden, Appellant admitted that he had sold some of
the methamphetamine in his possession for fifty dollars. An additional fifty-three
grams of marihuana were found under Appellant’s genitals during an unclothed
search at the jail.
        A grand jury returned a four-count indictment, charging Appellant with
(1) possession of methamphetamine with intent to deliver, a first-degree felony,
HEALTH & SAFETY § 481.112(a), (d); (2) possession of methamphetamine, a second-
degree felony, id. § 481.115(a), (d); (3) tampering with evidence, a third-degree
felony, TEX. PENAL CODE ANN. § 37.09(d)(1) (West Supp. 2021); and (4) possession
of a controlled substance in a correctional facility, a third-degree felony, id.
§ 38.11(b), (g). Appellant moved to suppress the State’s use of any evidence
uncovered during the traffic stop. The trial court largely denied Appellant’s motion
but did order that any statements Appellant made after Officer Wooden discovered
the marihuana, but before he was Mirandized, be excluded. Appellant pled guilty to
Count One—possession with intent to deliver—in exchange for the State dropping
Counts Two, Three, and Four and recommending a sentence of confinement for
seventeen years in the TDCJID. The trial court accepted Appellant’s plea and the
State’s recommended punishment. This appeal followed.
                                               Discussion
        In his first issue, Appellant argues that we must abate this appeal until the trial
court issues findings of fact and conclusions of law with respect to its partial grant
and partial denial of Appellant’s motion to suppress. However, the trial court has


        1
          “[W]hen an individual is taken into custody or otherwise deprived of his freedom by the authorities
in any significant way and is subjected to questioning,” he “must be warned prior to any questioning that
he has the right to remain silent, that anything he says can be used against him in a court of law, that he has
the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for
him prior to any questioning if he so desires.” Miranda v. Arizona, 384 U.S. 436, 478–79 (1966).


                                                      4
since issued the requested findings of fact and conclusions of law. As such,
Appellant’s first issue is moot. See, e.g., Clemmons v. State, No. 01-95-00525-CR,
1996 WL 111847, at *1 (Tex. App.—Houston [1st Dist.] 1996, pet. ref’d) (holding
that abatement issue was moot where trial court supplemented the record with
findings of fact and conclusions of law with respect to denial of motion to suppress
a confession). Accordingly, the sole remaining issue before us is whether the trial
court erred in denying, in relevant part, Appellant’s motion to suppress.
      I. Denial of Motion to Suppress Was Justified—Traffic Stop Was Not
      Unduly Delayed Under the Fourth Amendment
             A. Standard of Review
      In reviewing a ruling on a motion to suppress, we apply a bifurcated standard
of review.    Brodnex v. State, 485 S.W.3d 432, 436 (Tex. Crim. App. 2016);
Martinez v. State, 348 S.W.3d 919, 922–23 (Tex. Crim. App. 2011). We give almost
total deference to the trial court’s determination of the historical facts that the record
supports, especially when the trial court’s fact findings are based on an evaluation
of credibility and demeanor. Derichsweiler v. State, 348 S.W.3d 906, 913 (Tex.
Crim. App. 2011); Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007)
(citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)). We also defer
to the trial court’s findings as to questions of fact and mixed questions of law and
fact that turn on the weight or credibility of the evidence. Brodnex, 485 S.W.3d at
436; Wade v. State, 422 S.W.3d 661, 666–67 (Tex. Crim. App. 2013); Derichsweiler,
348 S.W.3d at 913.
      We review de novo the trial court’s determination of pure questions of law,
the application of the law to established facts, and the legal significance of those
facts. Lerma v. State, 543 S.W.3d 184, 190 (Tex. Crim. App. 2018); Wade, 422
S.W.3d at 667; Derichsweiler, 348 S.W.3d at 913; Kothe v. State, 152 S.W.3d 54, 62
(Tex. Crim. App. 2004) (citing United States v. Sharpe, 470 U.S. 675, 682 (1985)).

                                            5
We also review de novo mixed questions of law and fact that are not dependent upon
credibility determinations. Brodnex, 485 S.W.3d at 436; Derichsweiler, 348 S.W.3d
at 913 (citing Amador, 221 S.W.3d at 673). Whether the facts known to the officer
rise to the level of reasonable suspicion is a mixed question of law and fact that we
review de novo. State v. Mendoza, 365 S.W.3d 666, 669–70 (Tex. Crim. App. 2012)
(citing Ornelas v. United States, 517 U.S. 690, 696, 699 (1996)).
      When, as in this case, the trial court makes explicit findings of fact, we
determine whether the evidence, when viewed in the light most favorable to the trial
court’s ruling, supports those findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex.
Crim. App. 2006). In that context, we review a trial court’s ruling on a motion to
suppress in the light most favorable to the trial court’s decision, regardless of
whether the trial court granted or denied the motion. Wade, 422 S.W.3d at 666 (citing
State v. Woodard, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011)); Wiede v. State, 214
S.W.3d 17, 24 (Tex. Crim. App. 2007). As such, we will sustain the trial court’s
ruling if it is supported by the record and if it is correct under any applicable legal
theory. Lerma, 543 S.W.3d at 190.
             B. Applicable Law
      The Fourth Amendment to the United States Constitution guarantees
protection against unreasonable searches and seizures. U.S. CONST. amend. IV;
Hubert v. State, 312 S.W.3d 554, 560 (Tex. Crim. App. 2010). These constitutional
protections extend to investigatory stops of persons or vehicles that fall short of a
traditional arrest. Ramirez-Tamayo v. State, 537 S.W.3d 29, 36 (Tex. Crim. App.
2017) (citing United States v. Arvizu, 534 U.S. 266, 273 (2002)). Warrantless traffic
stops by law enforcement personnel to address traffic violations constitute seizures
within the meaning of the Fourth Amendment and are tantamount to temporary
detentions; therefore, such traffic stops must be justified and supported by


                                          6
reasonable suspicion. United States v. Sokolow, 490 U.S. 1, 7 (1989); Berkemer v.
McCarty, 468 U.S. 420, 439 (1984); see Derichsweiler, 348 S.W.3d at 914 (citing
Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005)).
      Reasonable suspicion for a detention exists when a law enforcement officer
has specific, articulable facts that, when combined with rational inferences from
those facts, would lead the officer to reasonably suspect that the detained person has
engaged in, is presently engaging in, or soon will engage in criminal activity.
Derichsweiler, 348 S.W.3d at 914; see also Wade, 422 S.W.3d at 668; Garcia v. State,
43 S.W.3d 527, 530 (Tex. Crim. App. 2001). This is an objective standard that
disregards the actual subjective intent of the officer and focuses, instead, on whether
there was an objectively justifiable basis for the detention. Derichsweiler, 348
S.W.3d at 914; see State v. Clark, 315 S.W.3d 561, 564 (Tex. App.—Eastland 2010,
no pet.).
      An actual traffic violation constitutes an objectively reasonable basis for the
stop and sufficiently justifies the initial detention. Walter v. State, 28 S.W.3d 538,
543 (Tex. Crim. App. 2000). Further, a seizure for a traffic violation justifies a police
investigation of that violation. Rodriguez v. United States, 575 U.S. 348, 354 (2015).
The seizure’s mission is to address the traffic violation that warranted the stop. Id.
This “includes ‘ordinary inquiries incident to [the traffic] stop.’” Id. at 355 (quoting
Illinois v. Caballes, 543 U.S. 405, 408 (2005)) (alteration in original). As ordinary
inquiries, the officer may request certain information—a driver’s license, vehicle
registration, and proof of insurance—from the driver, run a computer check on that
information, and determine whether any outstanding warrants exist against the
driver. Id.; Lerma, 543 S.W.3d at 190. “These checks serve the same objective as
enforcement of the traffic code: ensuring that vehicles on the road are operated safely
and responsibly.” Rodriguez, 575 U.S. at 355. The officer may also inquire about


                                           7
matters unrelated to the mission of the stop, 2 so long as that inquiry does not prolong
the detention beyond the time reasonably required to complete the mission of the
stop. Lerma, 543 S.W.3d at 190; see also Rodriguez, 575 U.S. at 350–51. A stop
that exceeds the time necessary “to handle the matter for which the stop was made
violates the Constitution’s shield against unreasonable seizures.” Rodriguez, 575
U.S. at 350.
        When “the computer check is completed, and the officer knows that the driver
has a current valid license, no outstanding warrants, and the car is not stolen,” the
mission of the traffic-stop investigation is complete. Lerma, 543 S.W.3d at 191. If
the officer “can complete these traffic-based inquiries expeditiously, then that is the
amount of ‘time reasonably required to complete’” the mission of the stop: “a traffic
stop ‘prolonged beyond’ that point is ‘unlawful.’” Rodriguez, 575 U.S. at 357
(quoting Caballes, 543 U.S. at 407). Therefore, once these official tasks of a traffic
stop have ended, the officer may not embark on inquiries unrelated to the purpose of
the stop unless the “officer develops reasonable suspicion that the driver or an
occupant of the vehicle is involved in criminal activity.” Lerma, 543 S.W.3d at 191.
        C. Analysis
        Here, the traffic stop was justified at its inception. Officer Wooden observed
Appellant commit a traffic violation—namely, failing to signal before making a turn.
See TRANSP. § 545.104(a)–(b).               The traffic stop was justified because Officer
Wooden observed a traffic violation. Whether the traffic stop was pretextual is of
no consequence. See Whren v. United States, 517 U.S. 806, 813 (1996) (foreclosing
arguments that the reasonableness of a traffic stop depends on the actual motivations


        2
          Other such permissible matters include, but are not limited to, requesting the driver or passengers
to exit the vehicle to observe them physically and asking when they were last arrested or when they last
“smoked weed.” See Lerma, 543 S.W.3d at 187–88.


                                                     8
of the individual officers involved). Appellant argues, however, that once Officer
Wooden verified that Appellant and his passenger had no outstanding warrants and
that the vehicle was neither stolen nor uninsured, there was nothing left to do but
return their IDs and issue a citation or a warning for the traffic violation. Thus,
Appellant argues, Officer Wooden prolonged the stop beyond the time reasonably
required to complete the mission of issuing a ticket or a warning for the traffic
violation when he returned to Appellant’s vehicle to “see what [he could] figure out.”
See Rodriguez, 575 U.S. at 350 (“A seizure justified only by a police-observed traffic
violation . . . ‘become[s] unlawful if it is prolonged beyond the time reasonably
required to complete th[e] mission’ of issuing a ticket for the violation.” (quoting
Caballes, 543 U.S. at 407) (alterations in original)).
      The State responds that Officer Wooden’s subjective intent is irrelevant and
that, therefore, the stop was not unduly prolonged inasmuch as even an objectively
reasonable traffic stop remains incomplete until the detaining officer returns the
detainees’ IDs and issues a citation or warning for the traffic violation. It makes no
difference, in other words, what Officer Wooden’s motives were for returning to the
vehicle. Any officer in Officer Wooden’s position would have had to return to the
vehicle before the traffic stop could be completed, and Officer Wooden testified that,
when he returned to the vehicle, he immediately smelled marihuana and saw
Appellant putting a plastic baggie into his pocket. The State argues (1) that the trial
court was entitled to believe Officer Wooden’s testimony that he smelled marihuana
immediately upon returning to the vehicle and (2) that “the smell of marijuana
justifie[d] Appellant’s further detention.” We agree.
      When the reason for a traffic stop—in this case the investigation of a traffic
violation made in the officer’s presence—has been satisfied, “the stop must end and
may not be used as a ‘fishing expedition for unrelated criminal activity.’” Fisher v.


                                           9
State, 481 S.W.3d 403, 408 (Tex. App.—Texarkana 2015, pet. ref’d) (quoting
Evanoff v. State, No. 11-09-00317-CR, 2011 WL 1431520, at *5 (Tex. App.—
Eastland Apr. 14, 2011, pet. ref’d) (mem. op., not designated for publication)). Thus,
Officer Wooden’s authority to detain Appellant for the traffic violation ceased when
Officer Wooden’s “tasks tied to the traffic infraction [we]re—or reasonably should
have been—completed.” Rodriguez, 575 U.S. at 354.
       On the record before us, it does appear that Officer Wooden returned to
Appellant’s vehicle for the purpose of engaging in a “fishing expedition.” After his
computer check ruled out any other reasons to detain Appellant—aside from the
initial traffic violation—Officer Wooden returned to Appellant’s vehicle to “see what
[he could] figure out.” There was, by that point, nothing to “figure out”—at least
nothing related to the traffic violation that justified the traffic stop or the incidental
objective of “ensuring that vehicles on the road are operated safely and responsibly.”
See id. at 355. Nevertheless, we are not convinced that Officer Wooden had unduly
prolonged the traffic stop by the time he discovered the marihuana and
methamphetamine in Appellant’s possession.
       Without deciding how much time it should have taken to diligently complete
the mission of this traffic stop,3 we conclude that Officer Wooden did not exceed
that amount of time before he “develop[ed] reasonable suspicion that [Appellant]
[wa]s involved in criminal activity” that justified further investigation unrelated to
the original mission of the traffic stop. See Lerma, 543 S.W.3d at 191. The original
mission of the stop was not complete until Officer Wooden returned Appellant’s ID
and issued a citation or warning. See id. at 194 (holding traffic stop not unduly
prolonged where officer “had not yet completed all aspects of the traffic stop at the

       3
         See, e.g., United States v. Brigham, 382 F.3d 500, 511 (5th Cir. 2004) (“There is . . . no
constitutional stopwatch on traffic stops.”).


                                                10
point that Appellant fled”); Fisher, 481 S.W.3d at 403 (holding traffic stop not
unduly prolonged where officer had not yet issued citation or warning, rendering
mission of stop incomplete). To complete the mission of the traffic stop, then,
Officer Wooden would have had to return to Appellant’s vehicle and carry out these
final steps.
       Officer Wooden did return to Appellant’s vehicle, albeit for the purpose of
conducting further investigation. See Rodriguez, 575 U.S. at 356. Nevertheless,
Officer Wooden testified that, upon returning to Appellant’s vehicle, he immediately
smelled marihuana and observed Appellant stuffing a plastic baggie into his pocket.
The trial court found this testimony to be credible, and we afford the utmost
deference to a trial court’s credibility determinations at a suppression hearing.
Derichsweiler, 348 S.W.3d at 913. Thus, without using more time than it would
have taken a diligent officer to complete the mission of this traffic stop—by
returning Appellant’s ID and issuing a citation or warning—Officer Wooden
discovered specific, articulable facts to reasonably suspect that Appellant possessed
marihuana. See HEALTH & SAFETY § 481.121 (making it an offense to “knowingly
or intentionally possess[] a usable quantity of marihuana”). The odor of marihuana
thus expanded the scope of the original detention. See Glazner v. State, 175 S.W.3d
262, 266 (Tex. Crim. App. 2005). Thus, Officer Wooden was entitled to expand the
scope of his investigation beyond the original mission of the traffic stop in order to
diligently confirm or dispel his reasonable suspicion that Appellant possessed
marihuana. He found the bag of marihuana a mere three minutes later.
       For the reasons articulated above, we conclude that Officer Wooden had not
unduly prolonged the traffic stop by the time he developed reasonable suspicion of
criminal activity unrelated to the traffic violation. His reasonable suspicion that
Appellant possessed marihuana justified further detention and investigation


                                         11
unconstrained by the original mission of the traffic stop.                    It was during this
investigation that Officer Wooden found the marihuana and methamphetamine in
Appellant’s possession. In short, the marihuana and methamphetamine were not
found in the course of an unduly prolonged traffic stop. Accordingly, the trial court
did not abuse its discretion in denying Appellant’s motion to suppress; therefore, we
overrule his second issue on appeal.
                                       This Court’s Ruling
       The original judgment of conviction contained three clerical errors. First, the
judgment reflected that the offense was committed in 2009 rather than 2019.
Second, it reflected that the punishment was assessed at confinement for seven years
in the TDCJID, rather than seventeen. And third, it included an erroneous special
finding, which a thorough examination of the record confirms has no basis in fact.
There is no evidence that Appellant “used or exhibited a deadly weapon, namely, [a]
HAMMER, during the commission of a felony offense or during immediate flight
therefrom or was a party to the offense and knew that a deadly weapon would be
used or exhibited.”4
       A nunc pro tunc judgment was filed that corrected the length of the sentence,
but it did not remove the special finding or correct the erroneous offense date. We
have the authority to modify the trial court’s judgment to correct clerical errors. See
TEX. R. APP. P. 43.2(b) (granting appellate courts the power to “modify the trial
court’s judgments and affirm it as modified”); Bigley v. State, 865 S.W.2d 26, 27–28
(Tex. Crim. App. 1993) (holding that appellate courts have the power to
reform judgments to correct clerical errors). Accordingly, we modify the trial



       4
        Such information having no relationship to this case, we can only conclude that this may be an
erroneous holdover from a judgment in a different case.


                                                 12
court’s judgment nunc pro tunc to reflect “1/5/2019” as the “Date of Offense” and
to delete the special finding.
       As modified, we affirm the trial court’s judgment nunc pro tunc.




                                               W. BRUCE WILLIAMS
                                               JUSTICE


August 25, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        13